—Appeal from a judgment of the Supreme Court (Malone, Jr., J.), entered July 28, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Board of Parole denying petitioner’s request for parole release.
In this CPLR article 78 proceeding, petitioner challenges the July 28, 1998 determination denying him,parole release. Because petitioner reappeared before respondent Board of Parole on October 20, 1998, Supreme Court correctly dismissed the petition as moot (see, Matter of Solimine v New York State Bd. of Parole, 268 AD2d 638; Matter of Purcell v New York State Bd. of Parole, 256 AD2d 698).
Cardona, P. J., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.